internal_revenue_service p o box cincinnati oh release number release date date m original application date s name of state dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request dated date for advance approval of your amended grant-making program under sec_4945 of the internal_revenue_code our records indicate that you applied for exemption under sec_501 of the code on m and that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you were classified as a private_foundation as defined in sec_509 in your application dated m you had indicated that you may also make as a small portion of your purposes scholarship grants to students at colleges and universities you indicate now that you have amended your scholarship provisions as follows you may offer grants for scholarships to needy students who need financial assistance in order to complete school scholarships will be granted to enable individuals to obtain an education grants will be limited to students who are attending educational institutions as defined in code sec_170 the scholarship program will be administered so as to be objective and nondiscriminatory while you have made no loans to date you may do so in the future repayment of the loans would be with reduced interest similar in amount to student loans provided under federal government programs and would be made over such period of time as was appropriate based on the financial ability and potential of the applicant decisions on the length of the loan would be made by your trustees on a case by case basis candidates may be nominated by your trustees friends or acquaintances of persons affiliated with you students schools or organization dealing with scholarship funds for students you will also through your board_of trustees disseminate the availability of such funds by word of mouth board members and their families are prohibited from receiving scholarship awards there are no restrictions or limitations on the class of individuals who are eligible for an award there are and will be no restrictions based on race or employment status of the m m recipient or the recipient’s relatives neither members of the selection committee nor their families may be recipients the recipients to be selected for the scholarships will be selected by your board_of trustees based on the application submitted by the student and a determination of those students with need applicants for scholarship assistance will need to fill out and submit an application when applying for financial aid your trustees will use the information contained in the application to select recipients you will retain the application documentation and other documentation regarding each grant in the permanent files of the foundation recipients will be selected based on the following criteria prior academic performance performance on test designed to measure ability and aptitude for college work recommendations from instructors financial need including other sources of funds available to the student conclusions which your trustees draw from a personal interview as to the student’s motivation character ability potential and likelihood of success in achieving the educational goals described by the candidate personal history cost of the programs to be pursued no award of a grant shall be made as a quid pro quo for a contribution to you awards shall not be granted to individuals or their relatives that have made contributions or promises of contributions in the event a candidate is a contributor to you or a relative of a contributor to you and otherwise meets the criteria listed above in order to avoid a conflict of interest your trustees shall select three or more individuals from a group of educators in the area in which you operate and who are independent from you your trustees and contributors and those educators selected shall determine whether that candidate should be granted an award in no event shall the grant be in consideration in any nature for a contribution to you and the educators selected shall be granted access to your records including records of contributors to assure compliance with this requirement to receive an award the recipient will be required to execute a scholarship grant agreement which outlines the terms and conditions of the award no grants will be made to spouses children descendents children’s descendents spouses of descendents or other persons related to any of your officers directors or trustees the scholarship program is extremely limited and will not be publicized except to the extent of word of mouth from your trustees in addition your trustees may if the need arises notify various educational institutions of the availability of funds however the availability of funds at the present time is minimal and your trustees will presently disseminate only information relating to the scholarships by word of mouth the chairman of the board_of trustees was a years he has contacts within s which include administrators and professors at various universities and colleges in s and other states the board_of trustees consists of members who have lived within and outside s board members therefore have national for approximately and worldwide contacts the large number of trustees provides a wide and divergent group of persons to whom the scholarship program is communicated and from whom referrals can be received the trustees communicate the existence of the program to educators and business persons as a means of disseminating the program to potential candidates grant funds for payment of tuition books and supplies will be payable either i directly to the college or university or educational_institution or ii directly to the recipient payments for room and board and living_expenses will be made either to the provider or the recipient for any funds to be paid directly to a recipient the recipient will be required to execute a scholarship grant agreement which will require among other things the recipient to submit a projected budget prior to receipt of funds and thereafter provide proof of expenditures by receipts etc the recipient must provide you with a report listing the courses taken and the grades received at least annually containing documents from the educational_institution attended verifying this information further disbursements under the award are dependent upon your determination that successful progress is being made toward the recipient’s degree upon completion of the study at the educational_institution a final report must also be made to you in the event it comes to your attention that any of your funds have been misused you will attempt to recover the funds from the recipient and will terminate any further distributions of funds to the reciepient ifthe infraction is based on a failure to make reports by the recipient you will not make additional payments under the grant until the report is received you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
